Title: From George Washington to the Board of War, 14 September 1778
From: Washington, George
To: Board of War


          
            Gentn
            Head Qrs White plains Septr 14: 1778
          
          On sunday night I had the honor to receive your favors of the 5th & 7th
            Instant, with the papers to which they refer.
          It gave me great pleasure to find, that we were on so respectable a footing in the
            General articles of Cloathing, and I would fain hope, if we can once get the Troops
            tolerably supplied, that we shall in future, by proper & timely exertions always
            keep them well and suitably provided.
             I have written to Mess. Otis & Andrews urging the necessity
            of the strictest attention to the points severally enjoined them—and also to General
            Heath, to give every possible assistance to have the Cloathing forwarded, under the care
            of proper persons to be employed for the purpose. For
            want of a regulation of this sort, It has come on, when it came at all, in the strangest
            manner; and the loss I am persuaded has been immense. I have also written to General
            Greene requesting that he will use his endeavours to expedite the Transportation. The deficiency in Hats, besides taking off much from the
            appearance of the Men, will be an essential want, in case they cannot be procured. I do
            not know how good or extensive the Boards prospects may be of obtaining supplies at
            philadelphia, and from the southern States; but I should think, if the order to the
            Agents in this instance as well as for Blankets—Stockings and Shoes, was enlarged, no
            injury would arise from it, as the demand is almost constant. And here I will take occasion to submit to the Boards
            consideration, whether it will not be greatly to the advantage of the States, to enter
            into Contracts for the Article of Shoes. It appears to me, that this would produce not
            only large & certain supplies but such as would be good. I have been told that A
            Mr Henry in Lancaster would contract for a considerable number and so of others in
            Jersey and I dare say there are persons in every State, who would engage in the
            business—and that it might be conducted by an easy and profitable barter of Hides for
            Shoes, compared to the prices usually paid and the waste of the former. The Board’s idea
            of having all the new Cloathing delivered at one time is certainly right—and the measure
            will be attended with many valuable consequences. I also think the depositing of the old
            in proper places of security a beneficial expedient.
            With respect to overalls, Woollen ones for the Winter and Linnen of a proper quality for
            the Summer, in my opinion, are much to be desired for the Troops. They look well and
            neat and in the summer at least they will remove the difficulty of furnishing Stockings;
            In the winter, both Overalls and Stockings should be provided if it can be done, as is
            the case in the British Army—but if it can not, Socks made out of the Old Cloaths, might
            in some degree answer as a substitute for the latter. I perceive the Board have directed
            Overalls instead of Breeches as far as the quantity & quality of the Cloth to be
            made up will admit—This I wish them to make a standing rule. I have desired Mr Otis
            & Andrews to make a distinction in the Cloaths for the Sergeants—to let them be
            superior in quality to that of the Soldiers—and to be more in the Style of Officers. For
            want of this and some encouraging designating marks, we have been very deficient in this
            useful & essential order of men in our Army. I have  also
            suggested to them, that the Drummers & fifers should be uniformed differently
            from the Soldiers of their Regiment. The Board I observe have not considered themselves
            at liberty to direct the purchase of Mittens. These in case of a late Campaign or a
            Winter expedition will be of great service—and I would recommend the procuring a good
              many.
          I do not find from the Invoice nor from the Copies of the Letters which the Board have
            been pleased to transmit me, that there is any provision of Cloathing for the
              Officers. I wish some measures could be pursued for
            this purpose. At present, it is with infinite difficulty that an Officer can procure
            necessaries to make him appear decent—and when he can, it is at the expence of all his
              pay.
          I would also take the liberty to mention to the Board, that we are in great want of
            Cartouch Boxes. At this time we have many Men without any—and a large proportion of
            those we have in use, serve but for little more than to spoil ammunition. This is an
            object worthy of consideration—and I am well persuaded the waste of Cartridges in the
            course of a Campaign, independent of their utility, and the inconveniences experienced
            for want of them, is equal nearly in value to the sum necessary to procure a competent
            supply. The Board are acquainted with the best patterns and the quality of the leather
            of which they ought to be made; and I trust they will direct the most expeditious
            measures to be pursued for furnishing the Army with them.
          The prisoners confined in Easton jail, were committed by an Officer who had the charge
            of conducting a party to Valley forge, for mutinous conduct and attempting to escape, as
            he reported to me. If they could be employed at
            philadelphia or about the River defences, it would be the best way of disposing of them.
            To bring them to the Army—would be to afford them an opportunity of deserting with their
            arms and cloathing—and perhaps of seducing many others. I have the Honor &c.
          
            G.W.
          
        